UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1340


ALFONSO HERNANDEZ PANTOJA,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 20, 2018                                Decided: November 29, 2018


Before MOTZ and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Georgeanna M. Gardner, GARDNER LAW, PLLC, Raleigh, North Carolina, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Claire L. Workman, Senior
Litigation Counsel, Roseanne M. Perry, Civil Division, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfonso Hernandez Pantoja, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s denial of his applications for cancellation of removal and voluntary

departure. Pantoja asserts that the Board erred in finding that he failed to meaningfully

challenge the denial of voluntary departure in his appeal from the Immigration Judge.

Upon review, we find no error in the Board’s application of its procedural waiver rule.

See Pinos-Gonzalez v. Mukasey, 519 F.3d 436, 440-41 (8th Cir. 2008) (finding no error

in Board’s application of procedural waiver to petitioner). We further find Pantoja’s

claim that the immigration court lacked jurisdiction over his case to be without merit.

       Accordingly, we deny the petition for review. See In re Pantoja (B.I.A. Feb. 26,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2